Title: To Alexander Hamilton from Nathan Rice, 28 April 1799
From: Rice, Nathan
To: Hamilton, Alexander


Sir
Boston April 28 1799

In compliance with your directions, I have proceeded to compleat the division of the State into subdistricts, at least that part of it which constitutes circle 14. I have not yet seen Colonel Hunnewell, & that no further delay might take place I entered on the business without him.
It will be perceivd., that I have not exactly conformed to the division of the districts which was sketched by General Brooks: But he approves the alterations. Conforming to the geographical rule, I began at the western extremity of the State to number the districts and subdistricts, the first of which is comprisd. of the Counties of Berkshire, Hampshire, & two thirds of Worcester. The 2d.—of Suffolk, Norfolk, Bristol, Plymouth, Barnstable, Dukes County & Nantucket. This Mode of division while it includes a pretty equal division of the Inhabitants, preserves also the greatest possible compactness of each circle. I have inclosed the distribution, with the names of the principal officers of each subdistrict, & place of rendezvous to which he is assignd. & hope it will meet with your approbation. I have not delineated the bounds of each subdistrict, not supposing it necessary, if however you think otherwise I shall do it.
In regard to the distribution of Cloathing to the Recruits, I think œconomy in saving the expence of transportation, & the danger of loss in distribution would dictate a preference for a regimental deposite & issue. But I doubt whether the recruiting service would be so greatly promoted thereby; as by a prompt issue of the cloaths to the recruits as soon as they are inlisted. This will be attended with difficulty, as they will undoubtedly need alterations—but the commanding officer at each rendezvous must be made responsible to the pay master for the cloathing, & chargd. with the superintendance of the issues, & fiting them to the Soldiers, by the Taylors who can be procured undoubtedly, in each of those Towns.
Was it consistent with the Character of a soldier to enquire of his superior officers the reasons of his orders, I should be led to query why the regimental rendezvous was assignd to so uncentral a spot in the center. I myself happen to be entirely unacquainted with Sommerset, & cannot send an opinion of the eligibility of that spot, for the accomodation of a regiment with Barracks or supplies of any kind.
I presume Sir, that the rank of the officers commanding regiments, is not designated, by the Geographical rule, which has determined the no. of their Regiments. I shall be obligd by yr. ideas on this subject.
No delay need be had in the recruiting service, by my not nominating my regimental Staff. I hold myself responsible for the performance of the duties of those officers untill I make the appointments.
The plan of districting the state referd to in one of your favours of the 15th. instant is not receivd. & I presume was not inclosd.
I have the Honor to be with great respect yr very humble Sevt
N Rice
